                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

 ZACHARY CLAMPITT,                                )
                                                  )
                Petitioner,                       )
                                                  )
         v.                                       )             No. 1:21-CV-0099 AGF
                                                  )
 BILL STANGE,                                     )
                                                  )
                Respondent.                       )

                                MEMORANDUM AND ORDER

       Petitioner moves for appointment of counsel. After considering the motion and the

pleadings, the motion is denied without prejudice to refiling at a later time.

       There is no constitutional or statutory right to appointed counsel in civil cases. Nelson v.

Redfield Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir. 1984). In determining whether to

appoint counsel, the Court considers several factors, including (1) whether the petitioner has

presented non-frivolous allegations supporting his prayer for relief; (2) whether the petitioner will

substantially benefit from the appointment of counsel; (3) whether there is a need to further

investigate and present the facts related to the petitioner’s allegations; and (4) whether the factual

and legal issues presented by the action are complex. See Johnson v. Williams, 788 F.2d 1319,

1322-23 (8th Cir. 1986); Nelson, 728 F.2d at 1005.

       Petitioner has presented non-frivolous allegations in his petition. However, he has

demonstrated, at this point, that he can adequately present his claims to the Court. Additionally,

neither the factual nor the legal issues in this case are complex. Therefore, the motion for

appointment of counsel will be denied at this time.

       Accordingly,
      IT IS HEREBY ORDERED that petitioner’s motion for appointment of counsel is

DENIED without prejudice.

      Dated this 8th day of July, 2021.




                                           AUDREY G. FLEISSIG
                                           UNITED STATES DISTRICT JUDGE




                                          -2-
